      Case 3:20-cv-00344-BEN-AGS Document 1 Filed 02/24/20 PageID.1 Page 1 of 13


 1    Michael A. Taibi.; Esg. SBN 160041
      TAIBI & ASSO1...-fA"I ES, A.P.C.
 2    750 "B" Street, Suite 2510
      San Diego, CA 92101          ·
 3    Tel : (619) 354-1798 Fax: (619) 784-3168
      Email: taibiandassociates@g111a1l.com
 4
      Atton1ey for the Plaintiff JERRY JACKSON
 .)



 6

 7


 8                                UNITED ST ATES DISTRICT COURT
                                SOUTHERN DISTRICT OF CALIFORNIA
 9

10    JERRY JACKSON                                                                        '20CV0344
                                                                                  Case No. -  ------
                                                                                                     BEN AGS
il                                                                                COMPLAINT FOR INJUNCTIVE
                                                                                  RELIEf..,ATTORNEY FEES, AND
12
      Plainti ff,
      ·                                                                           COSTS rOR VIOLATIONS OF
                                                                                  AMERICAN'S WITH DlSABILITTES
13    JOYCEES COCKTAILS LLC dba                                                   ACT;,..._U RUH CIVTL RIGHTS ACT
                                                                                  FOR uAMAGES.
,4    JOYCEES COCKTAILS, VERNETTA
      K A.NDEEL, and DOES 1-10,
15
      INCLUSJ VE.

17    Defendants.
18

19
                Plaintiff, JERRY JACKSON (Herein known as "Plaintiff'), files his causes
2!J

21        of action within this Civil Complaint against Defendants, JOYCEES COCKTATLS

22
          LLC dba JOYCEES COCKTAILS, VERNETTA K ANDEEL, and DOES 1-1 0,
23
          INCLUSIVE,(Herein known as "Defendants"), (Herein known as "Defendants"
74

25        and sometimes "Parties" collectively), and would show unto the Court the
2€
          following:



                                                                                                 .
                 1 I J a . :- k :- o n \. J v   ~   c .:-   t: ,   C \1 t.. l a i l :-i L l.. C d b :1 J " ~
                                                                          ,:                                   t: ~ (;' ..,   (·   o ckt~ i l s
                                                                   AD.'\ Cl>mpla1nt
        Case 3:20-cv-00344-BEN-AGS Document 1 Filed 02/24/20 PageID.2 Page 2 of 13


    l

    2

    3
                                     I. JURISDICTION AND VENUE

    4          I.       This Court has original jurisdiction regarding this matter pursuant to

        2U.S.C. Section 1331 and 1343(a)(3) and (a)( 4) for claims arising under the
    6

    7   America with Disabilities act of 1990, 42 USC Section 1210 I, et seq. The court
    s
        also has jurisdiction over subsequent jurisdiction state court matters that are
    9

10      incorporated into the federal jurisdiction. Chavez v. Suzuki, Case No. 3:05-cv-

11      1569-BTlvf, 2005 WL 3477848, at *2 (.'i.D. Cal. Nov. 30. 2005) (citing Cal. Civ.
•2
        Code§§ 51(/), 54.J(d)) and Reyes v Le Parfait Group, LLC, Case No. 3: 18-cv-

14      01290-BTM-NLS (SD. Cal. Sept. JO, 2019).

              3.        Venue is proper in this court pursuant to 18 U.S.C. Section I 39l(b)

        and is founded on the fact lhat the real property and business location, which is the
:e      subject of this action and located in the District where the Plaintiff's cause(s) of
:9
        action arose.
20

2J            4.        All causes of action based are based on Federal law. Plaintiff was
22
        denied equal access to Defendants' facility, goods, and services in violation of both

        Federal was barred/injured due to violations of the afore-referenced access laws.

                                                            JI. PARTIES

21
              5.        Plaintiff alleges that Defendants are, and at all times mentioned, was a

2   s   business, corporation or franchise organized and existing and/or doing business as,

               2 I J¢.1,: k~on   \   J o~   c~~   ... ('o\.~~ra, 1(; I I (' db;;,   Jt') (,;ces   ( ocktai l s.
                                                      ·\ !) ,\ Complain t
       Case 3:20-cv-00344-BEN-AGS Document 1 Filed 02/24/20 PageID.3 Page 3 of 13


  1
       JOYCEES COCKTAILS LLC dba JOYCEES COCKTAILS, VERNETTA K
  2:

  3
       ANDEEL (Herein known as " JOYCEES COCKTAILS"), located at 1025 Elkelton

  4    Blvd., Spring Valley, California 91977, (herein sometimes known as " property").
  5
       Plaintiff alleges that De fondants are, and at all times was, the owner/operator,
  6
                      ..
  -,   lessee or lessor of the facility located at lhc property.
  8
             6.     Plaintiff alleges that DOES 1 through 10 were at all times relevant

:o     lessors, lessees, property owners, subsidiaries, parent companies, employers,

1!
       employees, agents, corporate officers, managers, principals and/or representati ves
12
       of Plaintiff. Plaintiff is unaware of the true names and capacities of Defendants
13

       sued herein, as DOES I through IO, inclusive, and therefore, sues those
1 !>
       Defendants by fictitious names. Plaintiff requests that the Court grant leave to

17     amend this complaint to allege the true names and capacities when detennined by

       whatever source. Defendants and DOES 1 through 10 are hereinafter collectively

       referred to as "Defendants" .
?O

21           7.     Plaintiff alleges that Defendants at al I times have been and are

       relevant to this cause of action, the owners, franchisees, lessees, general partners,
23

24     limited partners, agents, employees, employers, representing partners, subsidiaries,
2S
       partner companies, joint ventures and/or divisions of the remaining Defendants and
26

:n
       were acting within the course and scope of that relationship. Plaintiff is further

28     infom1ed and believes, and therefore alleges that each of the Defendants gave

               3 I Jn~k,on   \   Jo!'~l:c!, Cvi:klai)-; 1 JC db:i   J(,~<:ccs Cocktails
                                           :\f>A (umpla i n;
      Case 3:20-cv-00344-BEN-AGS Document 1 Filed 02/24/20 PageID.4 Page 4 of 13


 1
      consent to, ratified, and/or authorized the acts alleged of each of the remaining
 2
      defendants.
 3

 4          8.      Plaintiff is a qualified individual with a disability as provided by the

      Americans with Disabilities Act of 1990, 42 USC Section 12102, the Disabled and
 6

 1    other rules, codes, and/or statutory measures that refer to the protection of the
 8
      rights of"physically disabled persons". Plaintiff visited the public
 9

10
      accommodations owned and operated by Defendant with the intent to purchase

11    and/or use the goods, services, facilities, privileges, advantages, or
12
      accommodations operated and/or owned by Defendant.
13

14                                                         HT. FACTS
lt>
            9.      Plaintiff is mobility impaired and is confined to a wheelchair. He is
16

17    classified as having a physical impairment, as required by 42 USC Section

18
      12102(2)(A) and requires a wheelchair for mobility and to gain access to public
19
      establishments.
20

21          11.     On or about February 14, 2019, Plaintiff was denied full and equal
22
      access to JOYCEES COCKTAILS, owned and/or operated by the Defendants
23

      because the property was inaccessible to individuals belonging to the disabled
25
      community who use wheelchairs for mobility. Full accessibility was denied due to
26

27
      a lack of access to the premises. JOYCEES COCKTAILS is a food service and

28


                                                       .
              4 I Ja1.· l~on \   J0 y ..·.:1,;~   Co ,:~ l :.1 i l~ LL C db,1   J t~)Ct:C~   C nck lu i 1s
                                                  AD-\ Ct.impl a i n t
       Case 3:20-cv-00344-BEN-AGS Document 1 Filed 02/24/20 PageID.5 Page 5 of 13


  l
       restaurant facility, a business open to the public, a place of public accommodation,
  2
       and a business establish open to the public.
  3

  4           Plaintiff attempted to sit in the dining room area but was unable to do so.
  5
       There was no designated ADA compliant table available for him to be seated.
  6

 7     Other non-ADA compliant tables were available to him, but he could not access
  8
       them comfortably or maneuver his wheelchair under them. The table cannot have
  ')


:o     a pedestal or four legs as Plaintiffs wheelchair will not fit under the table allowing

       him to be seated easily. The afore-referenced are the only tables that were
12
       available to the Plaintiff at the time of his visits. The .A.DA requirements are as
13

       follows: (1) Minimum requi rements 5% ADA 4.1.3(18); (2) Clear Space ADA
_,
1 •
       4.2.4.1; (3) Knee Space ADAAG 4.32.3; (4) Table Height ADAAG 4.32.4;
16

17     (4)Seating Access Aisles ADA 4.1.3(18); (6) Equivalent Services Decor ADAAG

       5.4: (5)Acc,essible Seating Integrated w/General Seating ADA 4. I .3(18).

             Plaintiff asked an employee of JOYCEES COCKTAILS if there was
20

21     alternative dining room seating available for a disabled person who is confined to a
22
       wheelchair, but he was told that was no other dining room seating available that
23

24     would accommodate him.
25
             Plaintiff found no designated or alternative dining room seating available for
26

27
       a disabled person(s) confined to a wheelchair at the lime of his visits to JOYCEES

28     COCKTAILS. Plaintiff was unable to gain full use of the dining room seating area

              5 J Ja,.•kson   v   Jo~c'°t:::;   loL·k,ail:'i I.LC dba Jo>cee~ C<'lckt.i.il~
                                                AO,\ C0mplain1
      Case 3:20-cv-00344-BEN-AGS Document 1 Filed 02/24/20 PageID.6 Page 6 of 13


 1
      and was barred from full access to the facilities. He was unable to enjoy the
 2

 :;
      faci lities to which a disabled person is entitled.

 4          Plaintiff attempted to sit in the counter/bar area seating but was unable to do
 5
      so. There was no designated ADA compliant counter/bar seating available for him

 7    to be seated. The counter/bar was too high for him to set his food or drink and he
 8
      could not access the counter/bar comfortably or maneuver his wheelchair under it.
 9

10
      The ADA requirements are as follows: (1) Counter Height
                                                          -
                                                              28" - 34" pursuant to

11
      ADA 4.32.4; (2) Knee Space 27" in height by 30" in width, by 19" in Depth
12
      pursuant to ADAAG 4.32.3, 4; (3) Counters, Dining, Banquet & Bar Facilities
13

l4    require clear floor space 30" by 48" minimum pursuant to ADAAG 4.2.4, 4.32.2;
15
      (4) Clear Space adjoins accessible route pursuant to ADAAG 4.2.4.2;
16

17          Plaintiff asked an employee ofJOYCEES COCKTAILS if there was
18
      alternative counter/bar seating available for a disabled person who is confined to a
19
      wheelchair, but he was told that was no other counter/bar seating available that
20

2!    would accommodate him.
22
            Plaintiff found no designated or alternative counter/bar seating available for

      a disabled person(s) confined to a wheelchair at the time of his visits to JOYCEES
2,
      COCKTAILS. Plaintiff was unable to gain fu ll use of the counter/bar seating area
26

27
      and was barred from full access to the facilities. He was unable to enjoy the

28    facilities to which a disabled person is entitled.

              -         -                                     ..
              6 I Jai.:i,..1,.,.•11,   .fo~~.:e:- C1J1,:kia \ l~ LLC dba   Jny.:ccb   Cc,cktails
                                                  ADA Complaint
      Case 3:20-cv-00344-BEN-AGS Document 1 Filed 02/24/20 PageID.7 Page 7 of 13



             Plaintiff attempted to park in the disabled parking outside of JOYCEES
 2
      COCKTAILS but had difficulty to do so as there was no ADA compliant van
 3'

 4    accessibility present The space markings were faded and had overlapping lines

      throughout the parking space and the access aisle in violation of the following
 6

 ,    ADA laws: Designated Disabled: (I) Yan Accessible" Parking Space, pursuant

      to ADAAG 4.1 .2(5)(b); (2) Designated Disabled ''Van Accessible: Parking Space

10
      Width, pursuant to ADAAG 4, l .2(5)(b); (3) Designated Disabled :Van

11    Accessible: Space Length, pursuant to ADAAG 4. l .2(5)(b).

             Plaintiff search the parking lot but found no other ADA accessible parking

14    space available for him to park his van. Therefore, JOYCEES COCKTAILS was
lS
      in violations of ADA accessibility parking laws.
16

             On or about February 14, 20 19, Plaintiff mailed a letter to JOYCEES

18    COCKTAILS advising the establishment owner/operator that he was unable to
19
      gain access to the facility due to the lack of accessibility for disabled persons. (See
20

21    Exhibit "A" Attached). Plaintiff returned for a subsequent visit after his initial
22
      visit but found that the dining room seating, counter/bar seating, and parking lot
23

24    was still not ADA compliant and therefore, he was unable to enjoy the facilities at
25
      JOYCEES COCKTAILS.
26
             Plaintiff desires to return and patronize JOYCEES COCKTAIL but cannot
27

28     until Defendants cure the violations. Plaintiff occasionally patronizes other

              7 J .I a ck son   ,   Joyce c s C vi.' J... la i I ~ I. I <: db a J o y cc cs C l' c   J.: t ti   i 1 s.
                                              -\I)\ Ct'mplHillt
     Case 3:20-cv-00344-BEN-AGS Document 1 Filed 02/24/20 PageID.8 Page 8 of 13



     businesses in the immediate area, and he would like to return and patronize
 2
     JOYCEES COCKT ATLS in the future.
 3

 4          Defendant~ are required to modify any discriminatory policies, practices and
 s
     procedures to avoid discriminating against people with disabilities, including
 6

 7   Plaintiff.
 8
            12.     Defendants' discrimination caused Plaintiff to experience discomfort
 9

10
     and embarrassment.

11          13.     The conduct of Defendants has and will cause Plaintiff to be barred
12
     from acc-ess to the facilities through Defendants' failure to provide full and equal
13

14   access to Plaintiff and denying him enjoyment of the facilities. Therefore,
15
     Defendants are in violation of the ADA Law and Accessibility

17
     Guidelines("ADAAG") and/or, other applicable codes, statutes and/or other

18
     regulations.
19
            14.     Plaintiff alleges that Defendants have continued to operate a business
20

21   open to the public that is inaccessible to him and other individuals with disabilities.
22
     Pursuant to 42 USC Section 12188(a), Defendants are required to remove barriers
23

24   to their existing facility. Plaintiff further alleges that removal of the barriers
25
     described in this complaint is readily achievable and can be removed with minimal
26
      difficulty or expense. Or, equivalent facilities may be provided without much
27

28    difficulty or expense. Defendants are also required to modify any discriminatory

              8 I Jackson ,    J<•~c~e~ Co ..·k tails Ll C dh:) Joycccs Cockt3ils
                                        AD/\   Cumploint
     Case 3:20-cv-00344-BEN-AGS Document 1 Filed 02/24/20 PageID.9 Page 9 of 13


 1
     policies, practices and procedures to avoid discriminating against people with
2
     disabilities, including Plaintiff.
 3


 4          15.    Plaintiff alleges that the discriminatory policies, practices and
5
     procedures, precluding him and other disabled persons from full access of the
 6

 7   public accommodations will conti nue to exist for any future visits, which will
8
     result in future discrimination of Plaintiff and other disabled persons in violation o
 9

lO
     the Americans with Disabilities Act.

11

12                             IV. FIRST CLAIM FOR VIOLATION
                            OF Al\ifERTCANS WITH DISABILITIES ACT
:3
                                   42 USC SECTION 12101, et seq.
14
            16.    Plaintiff alleges and incorporates by reference each and every
15

16   allegation contained in paragraphs l through 15, inclusive as set forth herein.
li
            17.    Plaintiff was denied full and equal access to Defendants' goods,
:a
19   services, facilities, privileges, advantages, or accommodations within a public
20
     accommodation owned, leased and/or operated by Defendants, in violation of 42
21
     USC Section 12182{a). T herefore, Plaintiff was subjected to discrimination and is
22

23   entitled to injunctive re lief pursuant to 42 USC Section 12188 as a result of the
24
     actions or inaction of Defendants.
25

26          18.    Plaintiff seeks an injunctive order requiring compliance with federal
27
     access laws for all access violations that exist at the property, requiring removal of
28



             9 I Jat·J..>1.1n   \   Joyc-:cs CV\.'ll;,il-;; I.I(' dba   Jo) ~ee::; ('f1cktails
                                             ADA C't)mt~lt1i 111
      Case 3:20-cv-00344-BEN-AGS Document 1 Filed 02/24/20 PageID.10 Page 10 of 13


 l
       architectural barriers and modification of policies, practices, and procedures, and
 2
       other relief as the Court may deem proper.
 3


             19.    Plaintiff also seeks any other order that will redress the discrimination

       to which he has been subjected, is being subjected and/or will be subjected.
 6

 7           20.    Plaintiff alleges that based on the facts placed in this complaint,
 8
       Defendants did, and continue to, discriminate against Plaintiff and persons
 9

10
       similarly situated by denying disabled perscms full and equal access to the facility

11     to purchase goods, services, facilities, privileges, advantages or accommodations

       within a public accommodation.
13

14           21.    Plaintiff alleges that Defendants' actions constitute a violation of his
l;,
       rights occurred and that he suffered difficulty, discomfort and embarrassment
16

17
       because of his denial to full and equal access as stated above. Plaintiff is also

18     entitled to and is requesting attorney's fees and costs.
19
             22.    At all times relevant herein, there was in effect the Americans with
20

       Disabilities Act, of which require that public accommodations and facilities

       provide services to people with disabilities that are equal and not inferior to the
23

24     services provided to patrons who are not physically disabled.
25
             23.    Defendants owe Plaintiff a mandatory duty to provide hinl full and

27
       equal access to accom modations, advantages, facilities, privileges and services of

28


                                             ...   ·····---
              10 I Ja cl..stH1 v   Joycc'"s C'Clck1;:1il:,:   LLC t..lha .fo)-<.: t:e~ ('ocl..tails
                                             /\.D•\ Cnmplnint
     Case 3:20-cv-00344-BEN-AGS Document 1 Filed 02/24/20 PageID.11 Page 11 of 13



 -    all business establishments. Plaintiff is a member of the class of individuals who
 2
      are protected under these statutes.
 3

 4          24.      As a proximate result of the actions or inactions of Defendants,
 5
      Plaintiff encountered embarrassment and di scorn fort as a result of the barriers that
 6

 7    ADA Law is designed to prevent.

            25.      Defendants have a duty to exercise ordinary and reasonable care as set
 9

:o    forth above.

11          26.      Defendants have failed to exercise ordinary and reasonable care as set
12
      forth above.
13

14          27.      As a result of Defendants' failure to exercise ordinary and reasonable
,~    care Plaintiff was unable to gain access and enjoy the facilities.
16

11
            28.      As controversy exists, Plaintiff alleges that Defendants' property is in

18    violation of Title UI of the Americans with Disabilities Act and Accessibility
1q
      Regulations.
20

21                         V. FIRST CLAIM FOR IN.TUNCTIVE RELIEF
22
            29.      Plaintiff alleges and incorporates by reference each and every
23

24    allegation contained in paragraphs 1 through 28, inclusive as set forth herein
25
            30.      Plaintiff will suffer irreparable harm unless Defendants are ordered to
26

27
      remove architectural barriers at Defendants' public accommodation, and/or to

28



             11 I J a ck son   \   J v) c i::   ~ :-   C o c k t a, l ~ I. I. C d bu   J o y ,: e cs (' u   t.:   k ta i Is
                                                       A D A c· om p I a i n t
     Case 3:20-cv-00344-BEN-AGS Document 1 Filed 02/24/20 PageID.12 Page 12 of 13


 1
      modify their policies, practices, and procedures regarding accommodating people
 2
      with disabi lilies.
 3

 4           31.     Plaintiff seeks injunctive relief to redress his injuries.

             32.     Therefore, since the Defendants violated Plaintiffs civil rights under
 6

 1    the ADA, he is claiming his right to attorney's fees and costs in this matter.
 8

 9    VJ. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
10
        RIGHTS ACT AND THEREFORE, CLAIMS DAMAGES (On behalf of
                     Plaintiff and against all Defendants)
11               PURSUANT TO CAL. CIV. SECTIONS 51-53.
12
             33.     Plaintiff rep leads and incorporates by reference, as if fully set forth
13

14    again herein, the allegations contained in all prior paragraphs of this complaint.
15
             34.     Therefore, since the Defendants violated Plaintiff's civil rights under
16

17
      the ADA, they also violated his civil rights under the Unruh Civil Rights Act and

18    are liable for damages pursuant to Civil Code Sections 5 l(f), 52(a).
19
             35.     Violations of Plaintiffs civil rights under the Unruh Civi l Rights Act
20

21    resulted in difficulty, discomfort, and embarrassment for him, and therefore, the
22
      Defendants are also each responsible for statutory damages, i.e., a civil penalty
23

      pursuant to Civil Code of Procedure Section 55.56(a)-(c).
25

26
                                                 JURY TRIAL DEMAND
27

28                   Plaintiff hereby requests a Jury Trial in this matter.

              12 I J a c 1.. son   ,, J o ) c c c ~ ('   t\   ck 1 u i 1 ... I L C <l ha J o y   1.·,:   cs C' o   1.:   kluit~
                                                   ·\ I) A       C ,, m p I <t i n t
        Case 3:20-cv-00344-BEN-AGS Document 1 Filed 02/24/20 PageID.13 Page 13 of 13


    l
                                                 CONCLUSION
    2
               WHEREFORE, Plaintiff prays for a judgment against the Defendants,
    3


         JOYCEES COCKTAILS LLC dba JOYCEES COCKTAILS, VERl\TETTA K

         ANDEEL:
    €

    7          1.        An order enjoining Defendants from violating disabled access laws of
    8
         the United States pursuant to ADA Law Title fll;
    9

10
               2.        An order that the Court declare the respective rights and duties of

1
    :    Plaintiff and Defendants as to the removal of architectural barriers at defendants'
12
         public accommodation and/or as to the modification of discriminatory policies,
13

14       practices, and procedures;
15             ,.,
               .)    .   An order awarding plaintiff Injunctive relief, compel ling Defendants
16

17       to comply with the Americans with Disabilities Act;

18
               4.        An order awarding Plaintiff reasonable attorney fees and costs;
19

20
               s.        An order awarding damages under state court Unruh Civil Rights Act;

2l             s.        An order awarding such other relief as the Court deems proper.
22

23

24       Dated: 02-24-2020                         ~-'(.-~~at7, a.
                                            MICHAEL A. TAJ         Esq.
25
                                            Attorney for Plaintiff
26                                          JERRY JACKSON
27

28



                 13 I Jack~()!)"    J n)Ce~, ('i)Ck!ail, 11 C ~lh(~ Jo),~~!> Co..:ktu i 1~
                                             .\ D <.\ C: I'• m f) I 11 l n t
